IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00078-CV

   IN RE HAMPTON ROADS LANDSCAPING & LAWN CARE, LLC
                AND MARK RYAN TAYLOR


                                 Original Proceeding



                                       ORDER

       Relators’ Motion to Substitute Counsel was filed on April 16, 2019. The motion

does not indicate that a copy was provided to the client in a manner of delivery

authorized by the rule. TEX. R. APP. P. 6.5(b), (d). The Court simply reminds counsel of

that obligation; but because the rule does not require counsel to certify compliance with

that aspect of the rule to the Court, the Court will not deny the motion on that basis.

       Accordingly, the Court grants the motion to substitute L. Hayes Fuller, III, Robert

Little, and the law firm of Naman Howell Smith & Lee, PLLC in place of the law firm of

Dykema Gossett, PLLC.


                                          PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed April 24, 2019




In re Hampton Roads Landscaping & Lawn Care, LLC   Page 2